Judgment, Supreme Court, Bronx County (Eileen Koretz, J.H.O. at nonjury trial; John E Collins, J. at sentence), rendered September 24, 2009, convicting defendant of attempted assault in the in the third degree and harassment in the second degree, and sentencing him to a conditional discharge, unanimously affirmed.
*487The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations. The testimony of the victim as credited by the court disproved defendant’s justification defense beyond a reasonable doubt.
Defendant’s challenge to the duration of his order of protection is unpreserved (see People v Nieves, 2 NY3d 310 [2004]) and we decline to review it in the interest of justice. Defendant should address his request for an amendment of the order to the court that issued it (see id. at 317-318). Concur — Gonzalez, EJ., Saxe, Catterson, Acosta and Manzanet-Daniels, JJ.